DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 6, 15-17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0130926) in view of Bates (US 2010/0158193).
As to claim 1, Lee et al. discloses a parison for being blow molded into a medial balloon for a catheter (see abstract, 0015, 0035), the medical balloon has a working surface that corresponds to a cylindrical barrel section of the medical balloon (see 14 of Fig. 1). The parison comprising  a first tubular layer (see 510 of Fig. 6) and a second tubular layer adapted to bond with the first tubular layer to form the blow molded medical balloon (see 520 of Fig. 6 and 0046). 
Lee et al. fail to disclose the first tubular layer has a functional modification that is visible to indicate a location of the working surface corresponding to the cylindrical barrel section of the medical balloon when inflated as required by claim 1.
Bates discloses a parison which is comprised of a polymer with metal coated nanotubes dispersed therein (see abstract) that is used to form a balloon (see Fig. 3A). The polymer is extruded into a tube and then blow-molded to form the balloon (see Fig. 3A, 0077-0080). Bates states the radiopaque coated nanotubes are embedded into the balloon layer in order to allow the device to be imaged in vivo using fluoroscopy without the need for fluidic contrast agent while also improving the mechanical strength of the balloon and is capable of withstanding higher pressures comprised to conventional medical balloons (see 0009, 0028 and 0030). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify  the method of Lee et al. to include the step of embedding the radiopaque within the first layer of the tubing material in order to allow the device to be imaged in vivo using fluoroscopy as well withstand higher pressures than conventional medical balloons as taught by Bates. 
As to claim 2, the first layer (510 of Lee et al.) is external to the second layer (520). 
As to claim 6, Lee et al. modified by Bates discloses the functional modification is added radiopacifier. 
As to claim 15, Lee et al. discloses a parison for forming a blow molded medical balloon that is coextruded with a first tubular layer and a second tubular layer which prevents shredding of the balloon during use (see 0017). Lee et al. does not disclose or teach the use of an adhesive.
Lee et al. fails to teach the first tubular layer has a functional modification as required by claim 15. 
Bates discloses a parison which is comprised of a polymer with metal coated nanotubes dispersed therein (see abstract) that is used to form a balloon (see Fig. 3A). The polymer is extruded into a tube and then blow-molded to form the balloon (see Fig. 3A, 0077-0080). Bates states the radiopaque coated nanotubes are embedded into the balloon layer in order to allow the device to be imaged in vivo using fluoroscopy without the need for fluidic contrast agent while also improving the mechanical strength of the balloon and is capable of withstanding higher pressures comprised to conventional medical balloons (see 0009, 0028 and 0030). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify  the method of Lee et al. to include the step of embedding the radiopaque within the first layer of the tubing material in order to allow the device to be imaged in vivo using fluoroscopy as well withstand higher pressures than conventional medical balloons as taught by Bates. 
As to claims 16-17 and 20, the working surface corresponds to a cylindrical barrel section of the balloon (see 14 of Fig. 1 of Lee et al.) and the first tubular layer includes the radiopaque material which indicates the location of the working surface corresponding to the cylindrical barrel section of the balloon. 
Claim 3-4 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2010/0130926) in view of Bates (US 2010/0158193) as applied to claims 1 and 15 above further in view of Casanova et al. (US 2011/0125253).
The teachings of Lee et al. and Bates as applied to claims 1 and 15 are as stated above. 
Lee et al. modified by Bates fail to teach the radiopaque is in the form of a strip as required by claims 3-4 and 18. 
Casanova et al. disclose forming an extruded tube which includes an elongated radiopaque marker or strips that are embedded into the surface of the tube. Casanova et al. further states such strips are provided in the tubing to improve the visibility of the device (see 0037). The marker is aligned along the length of the outer surface of the device (see 0037). 
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the parison of Lee et al. modified by Bates to include the radiopaque material within the tubing as a strip as taught by Casanova et al. One would have been motivated to do so since both Lee et al. modified by Bates and Casanova et al. are both directed to extruded tubing having radiopaque material for visibility purposes where Casanova et al. offers an alternative orientation for the radiopaque material as a strip. It has been the established that the mere substitution of one element for another with the same intended purpose provided predictable results. 
Claim 7-8 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (US 2007/0208365) in view of Elton (US 2010/0160661).
As to claim 7, Lee et al. discloses a method for forming a balloon by blow molding a first and second layer together to form a balloon. The first layer having a functional modification (adhesive). 
Lee et al. fails to teach forming at least a partially radiopaque balloon as required by claim 7.
Elton discloses a multilayer balloon having a radiopaque adhesive between the two layers of the balloon. The radiopaque adhesive allows for the balloon to be imaged for placement in a patient (see abstract, 0039). Elton states the adhesive can be applied as a strip (see 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify the process of Lee et al. to include the radiopaque adhesive as taught by Elton. One would have been motivated to do so since both are directed to forming multilayered balloons using an adhesive while Elton discloses the added benefit of making the balloon visible for placement within a patient by including a radiopaque material within the adhesive. 
As to claim 8, the first layer is within the second layer as taught by Lee et al.
As to claim 11, the first layer has a radiopaque strip (see Elton 0042).
As to claim 12, the entire surface of the first layer can be coated (see 0038-0040 of Elton).
As to claim 13, the first layer can be modified by addition of a radiopacifier. 
As to claim 14, Elton teaches the radiopaque adhesive is provided in order to make the working surface visible. 

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-6 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 6, filed 11/08/2022, with respect to the rejection over claims 7, 9 and 10 over Durcan (US 2007/0142771) in view of Allex (US 2010/0234875)  have been fully considered and are persuasive.  The rejection of claims 7, 9 and 10 over Durcan and Allex has been withdrawn. 

Applicant's arguments filed 11/08/2022 with respect to the rejection over Lee et al. in view of Elton as applied to claims 7-8 and 11-13 have been fully considered but they are not persuasive. Applicant argues that the mere teaching of adding the radiopaque material to the adhesive does not motivation to combine the reference teachings. However, the examiner disagrees with applicant’s position. The references Lee et al. and Elton are in the same field of endeavor of forming medical balloon where there is an adhesive formed between two tubes. Elton further teaches including a radiopaque material within the adhesive in order to make the device visible while within the body of the patient. Elton states including the radiopaque material within the adhesive is advantageous over use of a contrast media which is typically used for placement of the balloon within the body. Both disclose the use of the same type of adhesive materials such as solvent based adhesives, hot-melt adhesives, etc. therefore one of ordinary skill in the art would have a reasonable expectation of success that the adhesive with the radiopaque material would be capable of expanding and successfully forming the balloon in the blow-molded process of Lee et al.
Allowable Subject Matter
Claims 5, 9, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 9, the prior art teaches the placement of the adhesive between the two tubes, the adhesive or “functional modification” is not provided on the outer surface as claimed. As to claim 10, the tubes are the same length in the prior art . As to claims 5 and 19, the prior art fails to teach space between the first and second layers. In the cited prior art for claim 5, the adhesive is provided as the functional modification of the first tubular layer therefore it would not provide space between the first and second tubes since it is considered part of the first tube. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715